Exhibit 10.60
 
 
CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into as
of this 19th day of January 2010, by and between Location Based Technologies,
Inc. the (“Company”), a Nevada corporation and, Vistal Capital Corp, a New York
corporation ("Consultant");
 
ENGAGEMENT OF CONSULTANT; SERVICES TO BE PERFORMED
 
WHEREAS, Location Based Technologies, Inc. desires to engage the services of
Consultant as a Business Development Contractor. The duties will include:
 
i)
To lead, assist and introduce the Company on how it can position itself to enter
the pet product distribution market.  The Consultant’s consulting engagement is
on a non-exclusive basis.

 
ii)
To introduce and present the Company to key strategic partners, investors and
technology service providers that will quickly and efficiently integrate the
device into their sales activities. This may take the form of a teaming, merger
or acquisition play.

 
 
NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
parties hereby agree as following:


1.   Compensation for Consulting Services:
 
(a)            As compensation for the capital raise services to be performed by
Consultant hereunder, the Company shall pay to Consultant a fee of 180,000
Restricted Shares as on January 19th, 2010.
 
2.   Term
 
 The term this Agreement will be for six months.
 
3.   Names of Accounts
 
 During the term hereof Consultant shall promptly provide to the Company in
writing the names of all potential Accounts contacted by Consultant.
Specifically identifying and confirming Tier 1, 2 and 3.
 
4.   Information and Data
 
  In connection with Consultant’s activities hereunder, The Company will furnish
Consultant with analytics, engineering resources, administrative support and
such other information and data regarding the services the “Company” deems
appropriate, at the Company’s discretion.
 
1

--------------------------------------------------------------------------------


 
5.   Independent Contractor
 
 In rendering consulting services to the Company pursuant to this Agreement, it
is acknowledged and agreed that Consultant shall be acting solely as an
independent contractor and shall not have authority to the Company in any regard
except as may be specifically delegated to Consultant by the Company in writing.
 
6.   Notices
 
 All notices and other communications required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally, given by prepaid telegram, sent by fax, sent by confirmed
email, or mailed by registered or certified mail, postage prepaid, addressed to
the party to who sent as follows:
 
To Consultant:
Vistal Capital Corp.
 
30 Jericho Park Commack, NY 11725    
To Company:
Location Based Technologies, Inc.
 
38 Discovery – Suite 150
 
Irvine, CA 92618
 
ATTN: Joseph Scalisi
 
Fax: (714) 200-0287

 
Any party may change the address to which such communications are to be directed
to him or it by giving written notice in the manner provided in this paragraph.


7)             Indemnification
 
Company shall, at its sole cost and expense, defend and hold harmless Contractor
(including Contractor’s current and former officers, directors and employees),
from any and all allegations, claims, losses, damages, penalties, judgments,
liabilities, costs and expenses (including, without limitation, the costs of
defense and other reasonable expenses of litigation, that may be incurred by,
imposed upon, or asserted against Contractor by reason of any legal proceeding,
claim, action or demand of a third party (each a “Claim”), including allegations
that Contractor is vicariously liable for the actions of Company, arising from
Contractor’s performance of services under this Agreement, any breach of this
Agreement or any willful misconduct or negligent act or omission of Company
(including Company’s officers, directors and employees) in connection with its
activities under this Agreement.  Company’s obligation to hold Contractor
harmless under this Section 7 shall survive the expiration or termination of
this Agreement by either party for any reason.
 
Consultant agrees to indemnify and hold harmless the Company and its directors,
officers, employees, agents, and controlling persons (each an “Indemnified
Party”) from and against any and all claims, loss, liability, damage, cost and
expense whatsoever (a “Claim”) relating to such Claims, including reasonable
attorneys fees, arising out of or relating to the engagement hereunder or any
transaction contemplated hereby:
 
8)  Miscellaneous Provisions
 
 (a) This Agreement may not be assigned by Consultant to any person without the
prior written consent of Company.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


 
2

--------------------------------------------------------------------------------

 
 
(b) The parties agree to execute any and all documents that may be reasonably
necessary in order to effectuate the transactions contemplated by this
Agreement.


(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of California applicable to contracts made and to be performed
in that State.
 
(d) This Agreement contains the entire understanding between the parties and
supersedes any prior written or oral agreements between them respecting the
subject matter contained herein.
 
(e)   There are no representations, agreements, arrangements or understandings,
oral or in writing, between or among the parties relating to the subject matter
of this Agreement which are not fully expressed herein.


(f)   Any dispute arising from the terms or obligations of this Agreement shall
be submitted to binding arbitration in accordance with the rules and regulations
of the American Arbitration Association sitting in San Francisco, and any
decision by the American Arbitration Association may be enforced by any court
having jurisdiction thereof.  Notwithstanding the foregoing, any party may
commence legal action to obtain preliminary injunctive or other temporary relief
to enforce the terms of this Agreement pending arbitration, and/or to obtain or
compel specific performance of this Agreement pursuant to any award of the
American Arbitration Association.


(g)   If any legal action should be brought between or among the parties
(including arbitration), the prevailing party shall be entitled to recover all
costs incurred therein, including but not limited to reasonable attorneys’ fees.


(h)   If the scope of any provision of this Agreement is too broad in any
respect whatsoever to permit enforcement to its full extent, then such provision
shall be enforced to the maximum extent permitted by law, and the parties hereto
consent and agree that such scope may be judicially modified accordingly and
that the whole of this Agreement shall not thereby fail, but that the scope of
such provision shall be curtailed only to the extent necessary to conform to
law.
 
(i)   All paragraph headings herein are inserted for convenience only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement or the interpretation thereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




LOCATION BASED TECHNOLOGIES, INC. (The “Company”):


By:
__________________________
Joseph Scalisi, President

 
Vistal Capital Corp. (The “Consultant”):
 
By:
__________________________

 
 
3